  Case 2:19-cv-00685-CW Document 30 Filed 07/20/21 PageID.74 Page 1 of 10




       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH


MICHAEL A. BACON,
                                                             MEMORANDUM DECISION
                        Plaintiff,                             & DISMISSAL ORDER

v.
                                                               Case No. 2:19-CV-685-CW
DAVIS TECH. COLLEGE et al.,
                                                             District Judge Clark Waddoups
                        Defendants.


       Plaintiff’s action is dismissed for failure to prosecute.

                                         BACKGROUND

• 9/23/19 Submission of application to proceed in forma pauperis (IFP) in prisoner civil-rights
          case. (ECF No. 1.)

• 10/8/19 Order granting IFP status and requiring filing of inmate-account statement. (ECF No.
          4.) Complaint filed. (ECF No. 5.)

• 10/11/19 Filing of Plaintiff’s motion to dismiss. (ECF No. 6.)

• 10/15/19 Order granting motion to dismiss. (ECF No. 7.)

• 10/29/19 Filing of Plaintiff’s motion to reinstate case. (ECF No. 9.)

• 11/8/19 Order granting motion to reinstate. (ECF No. 13.)

• 12/11/19 Order to show cause why case should not be dismissed for failure to file account
           statement. (ECF No. 14.)

• 1/13/20 Account statement filed. (ECF No. 17.)

• 2/13/20 Order requiring initial partial filing fee (IPFF) and consent to collection of remaining
          filing fee in increments over time. (ECF No. 18.)

• 2/24/20 Consent to collection of fees and motion for waiver of IPFF filed. (ECF Nos. 19, 20.)
  Case 2:19-cv-00685-CW Document 30 Filed 07/20/21 PageID.75 Page 2 of 10




• 3/23/20 Filing of Plaintiff’s notice of change of address. (ECF No. 21.)

• 4/9/20   Order denying motion to waive IPFF and order to show cause as to IPFF. (ECF No.
           22.)

• 4/23/20 Filing of Plaintiff’s notice of change of address. (ECF No. 24.)

• 5/8/21   IPFF filed.

• 9/24/20 Filing of Plaintiff’s notice of change of address. (ECF No. 27.)

• 3/1/21   Order for Plaintiff to within thirty days submit a consent to have filing-fee balance
           collected in increments from inmate account at new institution. (ECF No. 28.)

• 3/22/21 Mail from Court returned to sender, marked, “UNABLE TO FORWARD.” (ECF No.
          29.) Docket shows Plaintiff released from incarceration on March 5, 2021 and new
          address unavailable. (Id.)

       The Court has not heard from Plaintiff since September 27, 2020--nearly ten months ago.

(ECF No. 27.)

                                            ANALYSIS

       Federal Rule of Civil Procedure 41(b) allows involuntary dismissal of an action “[i]f the

plaintiff fails to prosecute or to comply with . . . a court order.” Fed. R. Civ. P. 41(b). The Court

may dismiss actions sua sponte for failure to prosecute. Olsen v. Mapes, 333 F.3d 1199, 1204 n.3

(10th Cir. 2003) (stating, though Rule 41(b) requires defendant file motion to dismiss, Rule has

long been construed to let courts dismiss actions sua sponte when plaintiff fails to prosecute or

comply with orders); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630 (stating court has

inherent authority to clear “calendar[] of cases that have remained dormant because of the

inaction or dilatoriness of the parties seeking relief”); Bills v. United States, 857 F.2d 1404, 1405

(10th Cir. 1988) (recognizing dismissal for failure to prosecute as “standard” way to clear

“deadwood from the courts’ calendars” when prolonged and unexcused delay by plaintiff).



                                                                                                        2
  Case 2:19-cv-00685-CW Document 30 Filed 07/20/21 PageID.76 Page 3 of 10




       Generally, “a district court may, without abusing its discretion, [dismiss a case without

prejudice] without attention to any particular procedures.” Nasious v. Two Unknown B.I.C.E.

Agents at Araphoe County Justice Ctr., 492 F.3d 1158, 1162 (10th Cir. 2007). But, a dismissal

without prejudice is effectively a dismissal with prejudice if the statute of limitations has expired

on the dismissed claims. Gocolay v. N.M. Fed. Sav. & Loan Ass’n, 968 F.2d 1017, 1021 (10th

Cir. 1992). For purposes of this Order only, the Court assumes the statute of limitations has

expired on Plaintiff’s claims if he were to refile them after dismissal.

       When the dismissal is effectively with prejudice, this Court applies the factors from

Ehrenhaus v. Reynolds, 965 F.2d 916 (10th Cir. 1992)--namely, “(1) the degree of actual

prejudice to [Defendant]”; (2) “the amount of interference with the judicial process”; (3) the

litigant’s culpability; (4) whether the court warned the noncomplying litigant that dismissal of

the action was a likely sanction; and (5) “the efficacy of lesser sanctions.” Id. at 921 (internal

quotation marks omitted). Dismissal with prejudice is proper only when these factors outweigh

the judicial system’s strong preference to decide cases on the merits. DeBardeleben v. Quinlan,

937 F.2d 502, 504 (10th Cir. 1991). The Ehrenhaus factors are not “a rigid test; rather, they

represent criteria for the district court to consider [before] imposing dismissal as a sanction.”

Ehrenhaus, 965 F.2d at 921; see also Lee v. Max Int’l, LLC, 638 F.3d 1318, 1323 (10th Cir.

2011) (“The Ehrenhaus factors are simply a non-exclusive list of sometimes-helpful ‘criteria’ or

guide posts the district court may wish to ‘consider’ in the exercise of what must always be a

discretionary function.”); Chavez v. City of Albuquerque, 402 F.3d 1039, 1044 (10th Cir. 2005)

(describing Ehrenhaus factors as “not exhaustive, nor . . . equiponderant”); Archibeque v.




                                                                                                     3
  Case 2:19-cv-00685-CW Document 30 Filed 07/20/21 PageID.77 Page 4 of 10




Atchison, Topeka & Santa Fe Ry. Co., 70 F.3d 1172, 1174 (10th Cir. 1995) (“[D]etermining the

correct sanction is a fact specific inquiry that the district court is in the best position to make.”).

        The Court now considers the factors as follows:

        Factor 1: Degree of actual prejudice to Defendant. Prejudice may be inferred from

delay, uncertainty, and rising attorney’s fees. Faircloth v. Hickenlooper, No. 18-1212, 2018 U.S.

App. LEXIS 36450, at *5 (10th Cir. Dec. 26, 2018) (unpublished); Jones v. Thompson, 996 F.2d

261, 264 (10th Cir. 1993); see also Auto-Owners Ins. Co. v. Summit Park Townhome Ass’n, 886

F.3d 852, 860 (10th Cir. 2018) (concluding substantial prejudice when plaintiff “sparked months

of litigation” and defendants “wasted eight months of litigation”); Riviera Drilling &

Exploration Co. v. Gunnison Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished)

(approving district court’s observation that “delay would ‘prolong for the defendants the

substantial uncertainty faced by all parties pending litigation’”) (citation omitted).

        Reviewing this case’s docket, the Court concludes that Plaintiff's neglect does not overtly

prejudice Defendants, except that, in general, passage of time can weaken evidentiary support for

a position. This factor weighs in favor of dismissal.

        Factor 2: Amount of interference with judicial process. In Jones, the Tenth Circuit

concluded that Plaintiff had significantly interfered with the judicial process when he failed to

answer a show-cause order or join a telephone conference. Jones, 996 F.2d at 265. Though Jones

later argued that the district court could have abated the suit and revisited the status in three to

six months, the court noted that abeyance would have delayed the proceedings for the other

parties and the court. Id. The court said, “In similar circumstances, we have held that a district

court could find interference with the judicial process when the plaintiff ‘repeatedly ignore[s]



                                                                                                          4
  Case 2:19-cv-00685-CW Document 30 Filed 07/20/21 PageID.78 Page 5 of 10




court orders and thereby hinder[s] the court’s management of its docket and its efforts to avoid

unnecessary burdens on the court and the opposing party.’” Id. (citation omitted).

       Meanwhile, in Villecco, the Tenth Circuit determined that plaintiff greatly interfered

“with the judicial process by failing to provide the court with a current mailing address or an

address that he regularly checked; respond to discovery requests; appear at his deposition; list

any fact witnesses or otherwise comply with the court's Initial Pretrial Order, or respond to the

Defendants' Motion to Dismiss.” Villeco v. Vail Resorts, Inc., 707 F. App’x 531, 533 (10th Cir.

2017); see also Banks v. Katzenmeyer, 680 F. App’x 721, 724 (10th Cir. 2017) (unpublished)

(“[H]e did not (1) respond to the order to show cause or (2) notify the court of his change of

address as required by the local rules, even though his past actions show he was aware of the

requirement.”); Taylor v. Safeway, Inc., 116 F. App’x 976, 977 (10th Cir. 2004) (dismissing

under Ehrenhaus when “judicial process essentially ground to a halt when [Plaintiff] refused to

respond to either the defendant[s’ filings] or the district court’s orders”); Killen v. Reed &

Carnick, No. 95-4196, 1997 U.S. App. LEXIS 430, at *4 (10th Cir. Jan. 9, 1997) (unpublished)

(“Plaintiff’s willful failure to comply with the orders of the district court flouted the court’s

authority and interfered with the judicial process.” (Internal quotation marks and citation

omitted.)). “[F]ailure to respond to court orders cannot be ignored.” Davis v. Miller, 571 F.3d

1058, 1062 (10th Cir. 2009).

        Likewise here, Plaintiff's failure to prosecute this case--by not updating his address with

the Court and not putting himself in a position to respond to Court orders--necessarily interferes

with effective administration of justice. The issue here "is respect for the judicial process and the

law." See Cosby v. Meadors, 351 F.3d 1324, 1326-27 (10th Cir. 2003). Plaintiff's failure to



                                                                                                      5
  Case 2:19-cv-00685-CW Document 30 Filed 07/20/21 PageID.79 Page 6 of 10




comply with court orders disrespects the Court and the judicial process. Plaintiff's neglect has

caused the Court and staff to spend unnecessary time and effort. The Court's frequent review of

the docket and preparation of orders to move this case along have increased the Court’s

workload and diverted its attention from other matters in which parties have met their duties and

deserve prompt resolution of their issues. "This order is a perfect example, demonstrating the

substantial time and expense required to perform the legal research, analysis, and writing to craft

this document." Lynn v. Roberts, No. 01-cv-3422-MLB, 2006 U.S. Dist. LEXIS 72562, at *7 (D.

Kan. Oct. 4, 2006).

       This factor weighs toward dismissal. See Kalkhorst v. Medtronic, Inc., No. 18-cv-580-

KLM, 2018 U.S. Dist. LEXIS 215598, at *8-9 (D. Colo. Dec. 19, 2019); see also Estate of

Strong v. City of Northglen, No. 1:17-cv-1276-WJM-SKC, 2018 U.S. Dist. LEXIS 211095, at

*10 (D. Colo. Dec. 14, 2018) (report & recommendation) (“It is hard to fathom how failing to

respond to orders of the federal district court would not interfere with the judicial process.”

(Emphasis in original.)).

       Factor 3: Litigant’s culpability. Proof of culpability may be drawn from Plaintiff’s

failure to be in touch with the Court for long stretches and to substantively respond to the Court’s

orders. See Villecco, 707 F. App’x at 534; see also Faircloth, 2018 U.S. App. 36450, at *6

(finding culpability when plaintiff solely responsible for not updating address and responding to

show-cause order); Stanko v. Davis, 335 F. App’x 744, 747 (10th Cir. 2009) (unpublished) (“For

at least seven months, Stanko failed to follow this order. The district court ordered Stanko to

show cause for this failure. Stanko made no effort to explain his failure regarding those seven




                                                                                                    6
  Case 2:19-cv-00685-CW Document 30 Filed 07/20/21 PageID.80 Page 7 of 10




months.”); Theede v. U.S. Dep’t of Labor, 172 F.3d 1262, 1265 (10th Cir. 1999) (stating plaintiff

at fault for inability to receive court filings based on failure to notify court of correct address).

        Earlier in this case, Plaintiff showed ability to file a complaint, respond to Court orders,

and update his address. (ECF Nos. 1, 5, 9, 15, 17, 19, 21, 27.) Still, nearly ten months have

passed since the Court has heard from Plaintiff and known his location. (ECF No. 27.) And

Plaintiff has not met the requirement to update his address, though past actions indicate that

Plaintiff knows to do so and follow Court orders. See Banks, 680 F. App’x at 724.

        This factor weighs in favor of dismissal.

        Factor 4: Whether Court warned noncomplying litigant that dismissal was likely

sanction. In Faircloth, the court twice warned plaintiff that failure to comply could result in

dismissal. Faircloth, 2018 U.S. App. 36450, at *7. On appeal, when plaintiff argued he did not

get these warnings, the Tenth Circuit stated, “But he could have received the warnings had he

complied with the local rule requiring him to update his address. Because he did not, the court's

only option was to mail documents to him at his last known address. These mailings constituted

effective service [under Fed. R. Civ. P. 5(b)(2)(C)].” Id; see also O’Neil v. Burton Grp., 559 F.

App’x 719, 722 (10th Cir. 2014) (unpublished) (affirming dismissal with prejudice for failure to

appear especially after party was repeatedly warned of consequences).

        Here, on March 1, 2021, the Court ordered Plaintiff to file a new consent form, stating,

“If Plaintiff does not comply, Plaintiff risks dismissal of this case.” (ECF No. 28.)

        There can be no mistaking the Court’s intentions.

        Factor 5: Efficacy of lesser sanctions. Also in Faircloth, the district court had decided

that no lesser sanction than dismissal could be effective when “[t]he court had been unable to



                                                                                                        7
  Case 2:19-cv-00685-CW Document 30 Filed 07/20/21 PageID.81 Page 8 of 10




receive a response from Mr. Faircloth and had no way of learning where Mr. Faircloth was or

when he would disclose his new address.” Faircloth, 2018 U.S. App. 36450, at *7-8. Due to this

uncertainty, “the court reasonably concluded that dismissal was necessary.” Id.

        And in Villeco, dismissal was approved when, “given Villecco's failure to communicate,

to respond to any notices or the Motion to Dismiss, or to comply with any deadlines, the

[district] court found no lesser sanction than dismissal would be effective.” Villecco, 707 F.

App’x at 533. The Tenth Circuit said that “[a] lesser sanction would be ineffective because a stay

would not have a ‘real impact on [Plaintiff] in encouraging responsiveness.’” Id. at 535; see also

O’Neil v. Burton Grp., 559 F. App’x 719, 722 (10th Cir. 2014) (unpublished) (“[S]imply because

lesser sanctions were available does not mean that the court was obligated to apply them.”).

        In yet another case, the Tenth Circuit stated that though “dismissal should be imposed

only after careful exercise of judicial discretion," it

                is an appropriate disposition against a party who disregards court
                orders and fails to proceed as required by court rules. . . . Dismissal
                of the [case] is a strong sanction to be sure, but it is no trifling
                matter for [a party] to abuse our office by disappearing and failing
                to meet our deadlines. The federal courts are not a playground for
                the petulant or absent-minded; our rules and orders exist, in part, to
                ensure that the administration of justice occurs in a manner that
                most efficiently utilizes limited judicial resources.

United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 855, 856 (10th Cir. 2005).

        It is true that, for a pro se party, “the court should carefully assess whether it might . . .

impose some sanction other than dismissal, so that the party does not unknowingly lose its right

of access to the courts because of a technical violation.” Ehrenhaus, 965 F.2d at 920 n.3; see also

Callahan v. Commun. Graphics, Inc., 657 F. App’x 739, 743 (10th Cir. 2016) (unpublished)

(“’The Court has been beyond lenient with Plaintiff throughout these proceedings based on his


                                                                                                         8
  Case 2:19-cv-00685-CW Document 30 Filed 07/20/21 PageID.82 Page 9 of 10




pro se status.’”) (Citation omitted.)). On the other hand, “[m]onetary sanctions are meaningless

to a plaintiff who has been allowed to proceed in forma pauperis.” Smith v. McKune, 345 F.

App’x 317, 320 (10th Cir. 2009) (unpublished); cf. Riviera Drilling & Exploration Co. v.

Gunnison Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished) (“Because Riviera

had filed for bankruptcy, a financial sanction was out of the question.”).

       Again, dismissal is a drastic sanction, but the Tenth Circuit has “repeatedly upheld

dismissals in situations where the parties themselves neglected their cases or refused to obey

court orders.” Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992). Dismissal is warranted when

there is a persistent failure to prosecute the complaint. See Meade v. Grubbs, 841 F.2d 1512,

1518 n.6, 1521-22 (10th Cir. 1988).

       Applying these principles, the Court concludes that no sanction less than dismissal would

work here. First, though Plaintiff is pro se, he is not excused from neglect. See Green, 969 F.2d

at 917. Second, Plaintiff has neglected this case so thoroughly that the Court doubts monetary or

evidentiary sanctions would be effective (even if such sanctions could be motivating for an

indigent, pro se prisoner). “It is apparent that Plaintiff is no longer interested in and/or capable of

prosecuting his claims. Under these circumstances, no lesser sanction is warranted and dismissal

is the appropriate result.” Kalkhorst, 2018 U.S. Dist. LEXIS 215598, at *12-13.




                                                                                                      9
Case 2:19-cv-00685-CW Document 30 Filed 07/20/21 PageID.83 Page 10 of 10




                                        CONCLUSION

      Having comprehensively analyzed the Ehrenhaus factors against the timeline and

Plaintiff’s lack of responsiveness here, the Court concludes that dismissal is appropriate.

      IT IS THEREFORE ORDERED that this action is DISMISSED with prejudice.

              DATED this 20th day of July, 2021.

                                             BY THE COURT:



                                             JUDGE CLARK WADDOUPS
                                             United States District Court




                                                                                              10
